Citation Nr: 0218103	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from February 1986 to 
May 1996.  He also had a prior unconfirmed period of 
active duty of five years and nine months.  This appeal 
arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  The veteran has hypertension that was clinically 
manifested in service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the June 
1998 statement of the case (SOC) and August 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to his claim for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his 
claim.  The veteran was provided with a VA examination in 
July 1998, and private and VA treatment records have been 
obtained.  The August 2002 supplemental statement of the 
case (SSOC), informed the veteran of the provisions of the 
VCAA.  It also specified what evidence the veteran must 
obtain to successfully prosecute his claim, what evidence 
VA had obtained and that VA had assisted him in obtaining 
the evidence that he had identified as relevant to his 
claim.  An October 2001 letter notified the veteran of the 
type of evidence necessary to substantiate his claim.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

For service connection to be granted, it is required that 
the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
Supp. 2002).  Service connection for hypertension may be 
granted if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2002).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the 
term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 note (1) (2002).  

The service medical records show no diagnosis of 
hypertension or any cerebrovascular abnormality.  His 
blood pressure was noted as 122/74 in October 1990, 134/90 
in February 1991, 110/78 in August 1991, 128/70 in January 
1972, 136/90 in November 1992, 126/78 in December 1992, 
122/82 and 136/88 in January 1993, and 120/90 in April and 
May 1994.  In December 1994, the veteran had a blood 
pressure reading of 130/90.  He was placed on a three day 
blood pressure monitoring program.  Over the following 
days his pressure readings were:  122/85; 122/70; 
106/83;123/86; 118/80; 122/90; 120/90; and 128/78.  These 
were noted to be normal readings.  On his service 
retirement examination in January 1996, the veteran's 
blood pressure reading was 132/86.  The examiner noted the 
single elevated reading as well as the normal three day 
readings, and stated that this was not considered 
disabling.  

During the first postservice year in October 1996, a VA 
treatment record showed a blood pressure reading of 
146/84.

Private treatment records show a diagnosis of hypertension 
made in March 1998, with a blood pressure reading of 
134/110 noted at that time.  subsequent records have 
continued to show diagnoses of hypertension through 2001.

On VA examination in July 1998, the veteran reported that 
elevated blood pressure had been noted during service.  He 
also noted that he had recently been placed on Vasotec for 
control of hypertension.  Blood pressure readings were: 
sitting, 170/100; supine, 140/100.  The diagnosis was 
essential hypertension.  The examiner, after reviewing the 
veteran's service medical records and postservice 
treatment records, stated that:

The patient's only elevated blood 
pressure was at a reenlistment physical 
in 1995 and apparently after being 
taken for three days straight it became 
normal.  He was not given any treatment 
and all of his blood pressures I could 
find in his chart were normal....In my 
opinion from the record he may have had 
a very labile blood pressure in 
military service at the reenlistment 
physical, however, there is no other 
indication of high blood pressure prior 
to that time.

The veteran has contended that the elevated blood pressure 
noted during service was evidence of the onset of 
hypertension at that time.  Though there was no diagnosis 
of hypertension in service, the veteran had several 
diastolic readings that were elevated for VA purposes (90 
mm.).  Though the VA examiner concluded that only one 
elevated blood pressure reading was shown in service, this 
was clearly not the case.  His conclusion that the veteran 
had very labile hypertension at that time, with no high 
blood pressure prior to then is not dispositive and does 
not take into account the several elevated readings 
elsewhere in the service medical folder.  Hypertension was 
clearly diagnosed less than 2 years after service 
discharge.  Resolving all doubt in the veteran's favor, 
the Board finds that service connection for hypertension 
is warranted.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2002).


ORDER

Service connection for hypertension is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

